FREEDMAN, J.
The affidavits upon which the attachment was granted present a sufficient case for its support on the ground that the defendant has assigned, disposed of, or secreted, or is about • to assign, dispose of, or secrete, his property, with intent to defraud his creditors. The papers submitted by both parties on the motion to vacate present a sharp conflict as to the most material facts. The learned judge who heard the motion determined the issue thus raised in favor of the plaintiff, and upon a careful review of the whole case I am unable to say that he erred in his decision. True, in the course of his opinion he erroneously assumed that some witness had testified that the defendant had admitted that late in .March his stock was worth $3,000 only, but, independently of that, there is sufficient evidence left upon which, together with the inferences to be drawn therefrom, the plaintiff’s right to the attachment may be sustained. The order should be affirmed, with $10 costs and disbursements.